NOT FOR PUBLICATION
                                                                                     RECEIVED
                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY                                   OCT 15 2018
                                                                                        AT 8:30        310    eM
                                                                                           WILLIAM T. WALSH
    JANE DOE,                                                                                   CLERK



            Plaintiff,                                         Civ. No. 16-3075

      v.

    BANK OF AMERICA, N.A.,                                     OPINION

            Defendant.



THOMPSON, U.S.D.J.

                                           INTRODUCTION

           This matter comes before the Court on an Amended Motion for Attorney Fees brought by

Plaintiff Jane Doe ("Plaintiff'). (ECF No. 43.) Defendant Bank of America, N.A. ("BOA" or

"Defendant") opposes. (ECF No. 46.) The Court has decided the Motion after considering the

written submissions without oral argument pursuant to Local Civil Rule 78.1 (b ). For the

following reasons, Plaintiffs Motion is granted in part and denied in part with relief as modified

herein.

                                            BACKGROUND

           As the parties are familiar with the facts of this case, the Court reprises only those facts

that are relevant for this Motion. 1 In summary, this case concerns BOA's alleged significant

delay in returning funds to Plaintiff from her BOA bank account after she moved from the

United States to South Sudan and attempted to close her BOA account.



1
  The Court adopts the fuller recitation of facts that appears in its January 3, 2018 Opinion
regarding Defendant's Motion for Summary Judgment. (Op. at 1-6, ECF No. 37.)
                                                      1
       Plaintiff first contacted her counsel, Stephen G. Harvey of Steve Harvey Law LLC, about

representing her in this dispute in February 2016. (Harvey Deel. <J(<J( 4-5, ECF No. 43-3.) Mr.

Harvey agreed to represent Plaintiff and, on her behalf, wrote to BOA' s general counsel and

demanded repayment of Plaintiffs funds, enclosing a draft copy of a proposed civil complaint.

(Id. <Jr)[ 6-7.) BOA responded that it would return Plaintiffs funds only if Plaintiff agreed to sign

a waiver releasing BOA from liability. (Id. 'I[ 8.) BOA eventually agreed to return Plaintiffs

funds to her, but BOA would not agree to compensate Plaintiff for the time and effort it took her

to recover these funds over the course of eighteen months. (Id. 'I[ 9.)

         On May 27, 2016, Plaintiff filed her complaint, pleading (I) wrongful dishonor of a

check (Compl. 'I[')[ 74-77, ECF No. 1), (m breach of contract under New Jersey common law (id.

<Jr)[ 78-83), (III) common law fraud (id. Tl[ 84-88), and (IV) violation of the New Jersey

Consumer Fraud Act (the "NJCFA"), N.J.S.A § 56:8-2 (id. Tl[ 89-92). Plaintiff sought

compensatory damages of approximately $8,000; consequential damages for emotional distress;

and treble damages, attorneys' fees and costs, and punitive damages as authorized under the

NJCFA. (Id. at 16.)

       At the close of discovery, Defendant filed a Motion for Summary Judgment and Motion

to Strike Plaintiff's jury demand on October 12, 2017 (ECF Nos. 31, 32), which Plaintiff

opposed (ECF No. 35). On January 3, 2018, the Court granted Defendant's Motion for

Summary Judgment in part and denied it in part, entering judgment in Defendant's favor on

Counts I and II, but allowing Plaintiffs claim pursuant to the NJCFA (Count IV) to proceed.

(See Op: and Order, ECF Nos. 37, 38.) Plaintiff had voluntarily dismissed her common law

fraud claim (Count III) during summary judgment briefing. (See Pl.'s Br. at 2 n.1, ECF No. 35;

see also Order at 1 n.1.)


                                                  2
       The parties attended a settlement conference with Magistrate Judge Douglas E. Arpert on

May 10, 2018. (See ECF No. 39 (setting conference date); see also Docket Entry Dated

05/10/2018 (text minute entry for settlement conference).) The parties reached a confidential

settlement on May 15, 2018. (Harvey Deel.<][ 10.) The settlement resolved Plaintiffs

outstanding claim but not her request for attorneys' fees and costs. (See, e.g., ECF Nos. 40, 41

(scheduling orders regarding briefing schedule for anticipated fee application); see also Harvey

Deel.<][ 13.) To date, the parties have not asked the Court to enter judgment with regard to the

negotiated settlement.

       Plaintiff timely filed an Amended Motion for Attorney Fees and Expenses on July 13,

2018. (ECF No. 43.)2 Plaintiff requests legal fees in the amount of $206,405 and expenses in

the amount of $6,209.16. (Pl.'s Br. at 7, ECF No. 43-2; see also Dzara Deel., Ex. A, ECF No.

43-5 (hereinafter "Hours Invoice") (Steve Harvey Law LLC invoice for representation in this

case).) Plaintiffs counsel is required by contract to pay one-third of any recovery of fees to the

Philadelphia Bar Association as a referral fee. (Harvey Deel.<][ 13.)

                                      LEGAL STANDARD
       As a general matter, when attorneys' fees are statutorily permitted, "[a] plaintiff must be

a 'prevailing party' to recover" such a fee award. Hensley v. Eckerhart, 461 U.S. 424,433

(1983) (regarding award of attorneys' fees under 42 U.S.C. § 1988). "A 'prevailing' plaintiff

entitled to a fee award is one who has succeeded on 'any significant issue in litigation which

achieves some of the benefit the part[y] sought in bringing the suit.'" Blakey v. Cont'[ Airlines,

Inc., 2 F. Supp. 2d 598, 601-02 (D.N.J. 1998) (alteration in original) (quoting Hensley, 461 U.S.



2
  Plaintiffs initial filing (ECF No. 42) included calculation errors, and Plaintiff asked the Court
to disregard that filing. Per the docket entry dated July 16, 2018, the Court terminated the initial
filing.
                                                 3
at 433). Once the reviewing court determines that an award of attorneys' fees and costs is

appropriate, it must calculate a "lodestar" amount. Rode v. Dellarciprete, 892 F.2d 1177, 1183

(3d Cir. 1990). This calculation is a two-step process.

       First, the court must determine the number of hours reasonably expended on the

litigation. In determining the reasonable number of hours, the court should exclude hours that

were "excessive, redundant, or otherwise unnecessary." Id. The court can also exclude hours

"spent litigating claims on which the party did not succeed and that were distinct in all respects

from claims on which the party did succeed." Id. (citations and quotation marks omitted); see

also 49 Prospect St. Tenants Ass'n v. Sheva Gardens, Inc., 547 A.2d 1134, 1144 (N.J. Super. Ct.

App. Div. 1988) (holding that award of attorneys' fees under the NJCFA should not cover effort

expended on independent claims). However, when a plaintiffs related, alternative theories of

liability involve common facts, those theories are not "distinct" claims; the court should focus on

the overall relief the plaintiff obtained in relation to the hours reasonably expended. See Silva v.

Autos of Amboy,Jnc., 632 A.2d 291, 296 (N.J. Super. Ct. App. Div. 1993).

       Second, the court must determine the reasonable hourly rate of compensation. A

reasonable hourly rate accords with the prevailing rate in the relevant community, see Rode, 892

F.2d at 1183 (citing Blum v. Stenson, 465 U.S. 886, 895 (1984)), and is often based on average

market rates of similarly situated lawyers based oil comparable skill, experience, and reputation.

Id.; In re Rite Aid Corp. Sec. Litig., 396 F.3d 294, 305 (3d Cir. 2005) (as amended Feb. 25,

2005) ("[A] reasonable hourly billing rate for such services [is] based on the given geographical

area, the nature of the services provided, and the experience of the attorneys."); Furst v. Einstein

Moomjy, Inc., 860 A.2d 435,447 (N.J. 2004). The court may consider the relationship betweee

the billed rate and the task performed. Ursic v. Bethlehem Mines, 719 F.2d 670, 677 (3d Cir.



                                                  4
1983) ("Nor do we approve the wasteful use of highly skilled and highly priced talent for matters

easily delegable to non-professionals or less experienced associates. Routine tasks, if performed

by senior partners in large firms, should not be billed at their usual rates.").

        The court then multiplies the number of hours reasonably expended on the litigation by

the reasonable hourly rate of compensation to determine the lodestar. Rode, 892 F.2d at 1183

(citing Hensley, 461 U.S. at 433); Blakey, 2 F. Supp. 2d at 602. "The lodestar is presumed to be

the reasonable fee." Rode, 892 F.2d at 1183 (citing Blum, 465 U.S. at 897). A party seeking an

adjustment of the fee bears the burden of proving that an adjustment is necessary, and the court

may, under its discretion, adjust the lodestar. Id.

        As with any fee-shifting statute, "[t]he amount of reasonable attorneys' fees to be

awarded pursuant to [the NJCFA] ... is within the sound discretion of the trial court," and in

crafting a reasonable fee award the court should consider factors such as the level of success

achieved in the litigation and the amount of damages recovered as compared to the requested fee

amount. Branigan v. Level on the Level, Inc., 740 A.2d 643, 647-48 (NJ. Super. Ct. App. Div.

1999) (citing Chattin v. Cape May Greene, Inc., 581 A.2d 91, 102-06 (N.J. Super. Ct. App. Div.

1990), aff'd, 591 A.2d 943 (1991) (per curiam)); see also Furst, 860 A.2d at 447. The NJCFA

also permits awarding litigation expenses, but only adequately documented "expenses that are

incurred in order for the attorney to be able to render his or her legal services." Abrams v.

Lightolier Inc., 50 F.3d 1204, 1225 (3d Cir. 1995) (listing typical reimbursable expenses).

Finally, the Court should bear in mind that the "purpose of awarding attorney fees for [NJCFA]

violations is to provide an incentive for an attorney to take a case involving a minor loss."

Heyert v. Taddese, 10 A.3d 680, 713 (NJ. Super. Ct. App. Div. 2013).




                                                   5
                                            DISCUSSION

I.     Plaintiff Is Properly Considered a Prevailing Party

       The NJCFA provides for attorneys' fees, filing fees, and costs to a prevailing party.

Furst, 860 A.2d at 446 (citing N.J.S.A. § 56:8-19). Even if unable to prove an ascertainable loss,

"a consumer-fraud plaintiff can recover reasonable attorneys' fees, filing fees, and costs if that

plaintiff can prove that the defendant committed an unlawful practice." Cox v. Sears Roebuck &

Co., 647 A.2d 454,465 (N.J. 1994); see also Branigan, 140 A.2d at 647.

        The New Jersey Appellate Division has determined that "adjudication of liability under a

fee-shifting statute is not a prerequisite to fee entitlement under that statute so long as the relief

obtained in a settlement of the litigation is substantially that sought in the complaint, is

evidenced by an enforceable judgment, .and was brought about by the litigation." Schmoll v. J.S.

Hovnanian & Sons, LLC, 921 A.2d 146, 147 (N.J. Super. Ct. App. Div. 2007) (collecting cases).

Therefore, settlement of an NJCFA claim does not preclude a court from awarding statutory

attorneys' fees under the NJCFA. See Schmoll, 921 A.2d at 147-49 (finding that the plaintiffs

were prevailing parties where the parties reached a mid-trial settlement after the trial court

denied the defendant's motion for summary judgment regarding the plaintiffs' NJCFA claim,

thus triggering the NJCFA's fee-shifting provision).

       Here, Defendant contends--citing neither mandatory nor persuasive authority-that

"[P]laintiff has failed to make a showing that she is entitled to fees at all" because "in granting

summary judgment in part to [Defendant], the court did not make any findings of facts with

respect to the NJCFA claim." (Def.'s Br. at 3.) Plaintiff concedes that the "procedural posture

of this fee application is unusual" because "[i]t is not the result of judgment in Plaintiffs favor

... but [rather] by agreement of the parties." (Pl.'s Br. at 15; see also Def.'s Br. at 3, ECF No.



                                                   6
46 (contesting Plaintiffs entitlement to attorneys' fees).) Plaintiff further admits that "only her

NJCFA claim entitled her to recovery of legal fees and costs." (Pl.'s Br. at 15.) But the parties

reached a confidential settlement agreement only after Plaintiffs NJCFA claim survived

De_fendant's Motion for Summary Judgment. Although this settlement agreement is not

evidenced by an enforceable judgment, the agreement is binding on the parties, was brought

about after substantial litigation, and, based on counsel's representations regarding satisfaction

with the confidential negotiated settlement, appears to have largely provided Plaintiff the relief

she sought in her Complaint. See Hensley, 461 U.S. at 433 (noting that "prevailing parties" need

only "succeed on any significant issue in litigation which achieves some of the benefit the parties

sought in bringing suit" (emphasis added)). Accordingly, Plaintiff is properly considered a

prevailing party entitled to attorneys' fees under N.J.S.A. § 56:8-19.

II.       Plaintiff Is Entitled to Fees and Costs

          Plaintiff requests attorneys' fees in the amount of $206,405 3 and costs in the amount of

$6,209.16. (Pl.'s Br. at 7.) Plaintiff relies on the Community Legal Services of Philadelphia

("CLS") fee schedule as a comparator to determine a reasonable hourly rate. (Id. at 8; see Dzara

Deel., Ex. B, ECF No. 43-6 (CLS fee schedule).) Plaintiff avers that the following rates are

appropriate and comparable to the CLS fee schedule: $625 per hour for Stephen G. Harvey, Esq.;

$425 per hour for David V. Dzara, Esq.; $250 per hour for Rachel K. Gallegos, Esq.; $200 per




3
    In her initial fee application, "Plaintiff [was] not seeking fees for time spent preparing th[e] fee
application." (Pl.'s Br. at 3 n. 3.) Since the initial application, however, Plaintiff apparently now
requests to supplement the fee application with counsel's time spent applying for fees. (See Pl.'s
Reply Br. at 14-15, ECF No. 48; 2d Harvey Deel. <J[<J[ 72-74 ECF No. 49; 2d Harvey Deel., Ex.
F, ECF No. 49-6.) Although Plaintiffs counsel requests an additional $45,043.29 (2d Harvey
Deel., Ex. F), the Court will not entertain such a request as it was explicitly excluded from the
initial fee application.
                                                     7
hour for Michael R. Romeo, Esq.; $125 per hour for Logan C. Miller4 ; $165 per hour for Maggie

Riley; and $125 per hour for Theresa Bene. (Harvey Deel. CJ[ 15.) Plaintiff details the individual

qualifications of each member of the counsel team. (See Pl.' s Br. at 9-11; see also Harvey Deel.

fl 14-23.)   Plaintiff also encloses an itemized, twenty-five-page invoice of hours expended in

pursuit of her claims (Hours Invoice), but Plaintiff has not organized for the Court the number of

hours expended by each member of the counsel team or by each category of tasks. In aggregate,

Plaintiffs request can be summarized as follows:

             Professional                 Hours5              Rate                   Fees
     Stephen G. Harvey, Esq.              149.50              $625                $93,437.50
      David V. Dzara, Esq.                200.50              $425                $85,212.50
     Rachel K. Gallegos, Esq.               2.75              $250                  $687.50
     Michael R. Romeo, Esq.                81.25              $200                  $16,250
         Logan C. Miller                   31.75              $125                 $3,968.75
          Maggie Riley                     35.25              $165 6               $5,816.25
          Theresa Bene                     8.50               $125                 $1,062.50
               TOTAL                                        TOTAL
                                          509.50                                 $206,435.00
               HOURS                                          FEES

       Defendant argues that the fees must be reduced because of, among other reasons,

"excessive hourly rates, double billing, block billing and over-staffing." (Def.'s Br. at 3.) In

sum, Defendant argues that Plaintiffs requested fee award should be reduced because ( 1) the

proposed fees from the Philadelphia geographic area are not reasonable because the New Jersey

venue of this case requires a market rate based on New Jersey practitioners; (2) the analogy to

the CLS fee schedule is misplaced and inapposite because CLS fees fund future public interest


4
  Mr. Miller worked on this case as a law student. Though he is now an admitted attorney, for
clarity of role, the Court has omitted his esquire designation.
5 The Court's summary of hours deducts the "No Charge" hours itemized by attorneys Mr.

Harvey and Mr. Dzara. (See Hours Invoice.)
6
  There is one item for Maggie Riley which erroneously lists a pay rate of $125 per hour, as
opposed to the requested $165 per hour. This discrepancy accounts for the $30 difference
between the Court's sum total ($206,435) and Plaintiffs requested sum total ($206,405). (See
Hours Invoice at 17 (line item dated 05/02/2017 for Maggie Riley).)
                                                 8
representation; (3) the invoice reflects redundant hours, grouped descriptions that prevent court

review, and improperly top-heavy representation (e.g., partner hours on routine tasks); and (4)

Plaintiff survived summary judgment on only one out of four claims. (Id. at 5-12.) Defendant

highlights specific portions of Plaintiffs invoice to support its arguments. (Dalena Deel. Tl[ 8-

45, ECF No. 46-1.)

       To determine the appropriate fee here, the Court must calculate the lodestar-the fee

presumed to be reasonable-by multiplying the number of hours reasonably expended on the

litigation by the reasonable hourly rate of compensation. Rode, 892 F.2d at 1183 (citing

Hensley, 461 U.S. at 433). Starting from the reasonable hourly rate of compensation, the Court

agrees with Defendant that the CLS fee schedule, though approvingly cited by the Third Circuit

with respect to litigation in Philadelphia, see, e.g., Maldonado v. Houstoun, 256 F.3d 181, 187

(3d Cir. 2001), is not a perfect comparator for this case. However, the Court has found other

instances where such rates have been approved for litigation in New Jersey. See, e.g., Warren

Distrib. Co. v. Inbev USA, LLC, 2011 U.S. Dist. LEXIS 19721, at *44-47 (D.N.J. Feb. 28, 2011)

(approving fee rates of up to $750 per hour for similar work as was performed here).

Furthermore, although Defendant contends that the proposed fee rates "are too high" and "are

inconsistent with practitioners handling breach of contract and consumer fraud actions in federal

district court in New Jersey" (Dalena Deel. <J[ 2), Defendant offers no alternative fee rates that

Defendant finds more appropriate. Therefore, the Court accepts Plaintiffs proffered fee rates as

outlined in Plaintiffs fee application.

       Moving on to the number of hours reasonably expended, the Court finds Plaintiffs

estimated hours to be excessive. Defendant correctly identifies eight examples of inter-office

conferences (id.')[')[ 8-15); ten examples of double billing by Mr. Harvey and Mr. Dzara for court



                                                  9
appearances, depositions, and conference calls (id. TJ( 16-26); eight examples of sums spent on

discrete tasks such as eight hours spent drafting a demand letter and over twenty-four hours spent

on "digesting depositions" (id TJ( 27-34); and three examples of "double/triple billing" where

multiple attorneys "bill[ed] to perform the same task" such as attending depositions or court

conferences (id. TJ( 36-38).7 The Court finds these examples of excessive billing to be accurate

and persuasive. Most importantly, however, the Court finds it particularly notable that Mr.

Harvey and Mr. Dzara, a partner and senior counsel respectively, billed a combined 350 hours on

this case compared to just 84 hours billed by the two associates. (See Pl.'s Br. at 9-11.) As

Defendant contends, the hours expended are indeed "top heavy," especially for a such a simple

fraud case. (Def.'s Br. at 11.) Plaintiffs counsel could have-and should have-delegated more

tasks to younger associates or paralegals with lesser billing rates. For instance, Mr. Harvey

billed $625 per hour for numerous hours "draft[ing] a timeline of key events based on review of

documents," over sixteen hours drafting and revising the Complaint, seven hours in one day

simply conferring with colleagues, over five hours drafting a response to Defendant's statement

of undisputed facts, and about ten hours traveling to Trenton for which Mr. Dzara billed as well.

(See Hours Invoice at 1-25.) Similarly, Mr. Dzara billed $425 per hour for almost five hours

revising the Complaint that Mr. Harvey drafted, numerous hours reviewing documents and

preparing responses during discovery, over twenty hours preparing for depositions that Mr.

Harvey actually conducted, and over thirty hours (in addition to contributions from others)

drafting Plaintiffs brief opposing Defendant's Motion for Summary Judgment. (See id.) The

facts of this case are not complicated, and no novel issues of law presented any formidable



7
  Defendant also identifies five examples of "block billing" (Dalena Deel. <][<][ 39--41, 43, 45), but
the Court does not find this methodology in and of itself improper here and therefore need not
address it.
                                                  10
barriers. Consequently, the Court finds it appropriate to reduce the number of hours expended

by Mr. Harvey and Mr. Dzara by fifty percent. The hours expended by Mr. Harvey (149.50) and

Mr. Dzara (200.50) will be reduced to 74.75 and 100.25 hours, respectively.

       Calculation of the lodestar, however, does not complete the Court's analysis. The Court

may, in its discretion, "adjust the fee amount upward or downward." Posa v. City of E. Orange,

2005 U.S. Dist. LEXIS 20060, at *18 (D.N.J. Sep. 7, 2005). For instance, "counsel fees should

only be awarded to the extent that the litigant was successful." Washington v. Phila. Cnty. Court

of Common Pleas, 89 F.3d 1031, 1042 (3d Cir. 1996). Although no single formula exists in

determining how much a fee award should be reduced for lack of success, courts take a holistic

approach contemplating whether the "fee would be unreasonable in consideration of the degree

of success obtained." Ford v. Cnty. of Hudson, 2017 U.S. Dist. LEXIS 33549, at *15-16 (D.N.J.

Mar. 8, 2017). This is so "even where 'the plaintiffs claims were interrelated, nonfrivolous, and

raised in good faith."' Id. (citing Hensley, 461 U.S. at 436). Courts have wide discretion and

commonly "consider[] the extent to which claims or defendants were dismissed from the action."

Id. (citing Mancini v. Northampton Cty., 836 F.3d 308,321 (3d Cir. 2016); Roccisano v. Twp. of

Franklin, 2015 U.S. Dist. LEXIS 75622, at *19 (D.N.J. June 11, 2015)); see also Hensley, 461

U.S. at 440 ("[W]here the plaintiff achieved only limited success, the district court should award

only that amount of fees that is reasonable in relation to the results obtained.").

       Here, Defendant contends that "the lodestar should be reduced based on the limited

success of [P]laintiffs claims." (Def.'s Br. at 5.) Plaintiff procured a seemingly successful

amount of damages per the confidential settlement agreement in regard to her NJCFA claim, b1:1t

"economic success, while relevant, is not dispositive." Pretlow v. Cumberland Cnty. Bd. of Soc.

Servs., 2005 U.S. Dist. LEXIS 35547, at *26 (D.N.J. Dec. 20, 2005). Indeed, three out of



                                                  11
Plaintiffs four claims had already been dismissed: the Court granted Defendant's Motion for

Summary Judgment in regard to Plaintiffs Wrongful Dishonor of a Check and Breach of

Contract claims (Counts I and II) (Order at 1), and Plaintiff voluntarily dismissed her Common

Law Fraud claim (Count III) (id. at 1 n.l). Because Plaintiff achieved only partial success on her

claims, the Court reduces the lodestar by fifty percent. See Hensley, 461 U.S. at 436 ("[H]ad

respondents prevailed on only one of their six general claims ... a fee award based on the

claimed hours clearly would have been excessive."); Diniw v. Twp. of Scotch Plains, 2010 U.S.

Dist. LEXIS 72212, at *1 (D.N.J. July 19, 2010) (reducing fees by 55% because, inter alia,

"Plaintiff only prevailed on one of four claims at trial"), aff'd, 421 F. App'x 173 (3d Cir. 2011);

Butler v. Frett, 2006 U.S. Dist. LEXIS 44468, at *36 (D.N.J. June 29, 2006) (reducing lodestar

by 50% "to reflect [plaintiffs] limited degree of success"); Pretlow, 2005 U.S. Dist. LEXIS

35547, at *26-27 (reducing lodestar by approximately 20% "in light of their partial success in

litigation" as plaintiff prevailed on one out of three claims).

       The Court's calculation for fees is amended as follows:

          Professional                      Hours              Rate                  Fees
     Stephen G. Harvey, Esq.                74.75              $625               $46,718.75
      David V. Dzara, Esq.                  100.25             $425               $42,606.25
     Rachel K. Gallegos, Esq.                2.75              $250                 $687.50
     Michael R. Romeo, Esq.                 81.25              $200                 $16,250
         Logan C. Miller                    31.75              $125                $3,968.75
          Maggie Riley                      35.25              $165                $5,816.25
          Theresa Bene                       8.50              $125                $1,062.50
            TOTAL                                             TOTAL
                                            334.50                               $117,110.00
            HOURS                                              FEES
       REDUCTION FOR                                          FINAL
                                             50%                                  $58,555.00
      LIMITED SUCCESS                                          FEES




                                                   12
                                                                             0
Separately, the Court finds Plaintifrs requested costs of $6,209.16 to be reasonable. The Court

therefore orders that $64,764.16 ($58,555.00 in fees and $6,209.16 in costs) be paid by

Defendant to Plaintiff.

                                        CONCLUSION

        For the reasons stated herein, Plaintiffs Amended Motion for Attorney Fees is granted in

part and denied in part with relief as modified herein. An appropriate order will follow.


Date:
                                                            ANNE E. THOMPSO




                                                13
